DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 8, filed April 27, 2022, with respect to the specification and claims 1, 16, and 17 have been fully considered and are persuasive.  The objection of the specification and claims 1, 16, and 17 has been withdrawn.  Remarks, see page 9, associated with interpretation of limitations recited in claims 1, 14, and 17 under 35 U.S.C § 112(f) are acknowledged.  Applicant’s remarks, see page 9, with respect to claims 1, 8, 10, and 17 have been considered and are persuasive.  The rejection of claims 1, 8, 10, and 17 under 35 U.S.C § 112(b) has been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1-4 and 6-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
For claim 1 and claim 17, Oh (WO 2014/185682) discloses the carbon fiber charging device comprises a carbon fiber electrode (carbon fiber electrode 130) configured to generate electrons and charge contaminants, and a protective case (housing 100; Fig. 6) including a top wall (lower cover portion 106) facing a tip of the carbon fiber electrode and provided with a through hole (space S; hole 107) and a side wall (upper cover portion 146) surrounding an outer circumferential surface of the carbon fiber electrode, the protective case being fixed to the main body (pars 44-46, 54, 57; Fig. 6).  
Oh does not teach or fairly suggest an electron generation stabilization apparatus provided in the protective case and configured to adjust a potential gradient around the carbon fiber electrode and allow the carbon fiber electrode to generate the electrons stably, wherein the electron generation stabilization apparatus includes an inclined surface provided in an inner side surface of the through hole and inclined to diverge toward an outside of the protective case.  Additionally, it would not have been readily obvious to one of ordinary skill in the art at the effective filing date of the instant invention to include an electron generation stabilization apparatus with the inclined surface provided in the inner side surface of the through hole and inclined to diverge toward the outside of the protective case of a carbon fiber charging device because none of the prior art of record suggests a carbon fiber charging device with these modifications or features.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 10, 2022


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776